DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhinehart et al. (WO 2015/066506) in view of Pananen (US 2017/0266373 A1), Renz (US 6,616,000 B1), and Stokes Jr et al. (US 2012/0123257 A1).
With regard to claim 1, Rhinehart et al. teach a syringe, comprising: a syringe body having a proximal end and a distal end spaced apart from the proximal end along a longitudinal axis (Fig. 2C member 120); a cone portion and a nozzle extending distally from the distal end of the syringe body (Fig. 2C nozzle 112, cone portion between cylindrical body and nozzle generally where 100 is indicated), wherein the cone portion is monolithically formed with the syringe body (Fig. 2C).  In the embodiment of Figs. 2 a stabilizing element is not shown.  However, in Figs. 1 lock member 18/118 are shown to lock with the pressure jacket 200 ([0059], [0063], [0064]), which is also shown in Figs. 2.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stabilizing element in the embodiment of Figs. 2 as Rhinehart et al. teach such is beneficial for retaining the syringe within the pressure jacket.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. As combined the stabilizing member would be placed at the transition between the cone and the syringe body as is shown in Fig. 1D.  The stabilizing member is formed as one integral piece with the syringe.  Rhinehart et al. teach 18/118 to be a bayonet connection which would have a surface that extends substantially perpendicular but does not specifically disclose a ring.  However, Pananen teaches equivalently retaining a syringe/cartridge within a housing portion using various equivalent connections (Fig. 2 at 220) which include bayonet, threads, or snap fit connections ([0056]).  Further, Renz teaches equivalently using threaded connections or an annular ring and groove which mate in a snap fit connection (Col. 4 lines 17-30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an annular snap ring which mates with an annular groove in Rhinehart et al. as Pananen and Renz teach this to be equivalent to a bayonet connection and would yield the same predictable result. This provides a continuous ring around the entire circumferential surface.  The opening of the cone portion of the pressure jacket is taken as a syringe slot as it retains the syringe and the cone portion forms the top plate, the distal end of the pressure jacket provides a top plate, the stabilizing elements stabilizes the syringe with the pressure jacket when the pressure jacket is moved into the closed position which is taken as the position when it is attached to the syringe.  Rhinehart et al. teach such a syringe is used in contrast injection power syringes ([0002]-[0003]), alternatively, if Rhinehart et al. is not found to specifically show how the syringe is configured to interact with a top plate of a fluid injector system, Stokes Jr. et al. teach a powered fluid injector in which the syringes are held within pressure jackets which are attached to the overall injector via a top plate which has slots which engage the syringes when moved into the closed position which ensures the syringes are aligned with the fluid delivery elements (Figs. 1 and 11, pressure jacket 136, syringe 1120, slot 122, plate 112, [0009]-[0017]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Rhinehart et la. with an injector system as in Stokes Jr. et al. as Rhinehart teach the syringe is used with a pressure jacket and a fluid injector system as in Stokes Jr. et al. aligns the syringe with the injection components to utilized powered injection.  As combined the stabilizing element retains/stabilizes the syringe in the pressure jacket when the syringe is moved into place with the top plate.
With regard to claim 21, Under the interpretation of Rhinehart without Stokes Jr. et al. see Fig. 1 C plunger element 128 of the syringe connects with a piston necessarily provided by the power injector ([0063]).  Member 200 is the pressure jacket of the power injector, though the entire power injector is not shown as the syringe engagement surface locks with the pressure jacket when the two are connected this would provide stable vertical alignment, as well as alignment in all directions, of the syringe with the piston of the power injector which is taken as the fluid injector system.  As combined with Stokes Jr. et al. the engagement surface provides stable vertical alignment of the syringe with the piston of the injector system and the top plate contacts the stabilizing elements via the intervening device structures.
With regard to claim 11, Rhinehart et al. teach a syringe, comprising: a syringe body having a proximal end and a distal end spaced apart from the proximal end along a longitudinal axis (Fig. 2C member 120); a cone portion and a nozzle extending distally from the distal end of the syringe body (Fig. 2C nozzle 112, cone portion between cylindrical body and nozzle generally where 100 is indicated), wherein the cone portion is monolithically formed with the syringe body (Fig. 2C).  Rhinehart et al. teach such a syringe is used in contrast injection power syringes ([0002]-[0003]) but does not specifically disclose a plurality of syringes.  However, Stokes Jr. et al. teach using two syringes in a contrast system to deliver both contrast and saline which are needed for imaging and providing a manifold in communication with the syringes (Fig. 1 manifold 200, [0006], [0141]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of syringes in Rhinehart et al. as Stokes Jr. et al. teach such is necessary in imaging procedures to provides flushing with saline and contrast.  In the embodiment of Figs. 2 a stabilizing element is not shown.  However, in Figs. 1 lock member 18/118 are shown to lock with the pressure jacket 200 ([0059], [0063], [0064]), which is also shown in Figs. 2.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stabilizing element in the embodiment of Figs. 2 as Rhinehart et al. teach such is beneficial for retaining the syringe within the pressure jacket.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. As combined the stabilizing member would be placed at the transition between the cone and the syringe body as is shown in Fig. 1D.  The stabilizing member is formed as one integral piece with the syringe.  Rhinehart et al. teach 18/118 to be a bayonet connection which would have a surface that extends substantially perpendicular but does not specifically disclose a ring.   However, Pananen teaches equivalently retaining a syringe/cartridge within a housing portion using various equivalent connections (Fig. 2 at 220) which include bayonet, threads, or snap fit connections ([0056]).  Further, Renz teaches equivalently using threaded connections or an annular ring and groove which mate in a snap fit connection (Col. 4 lines 17-30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an annular snap ring which mates with an annular groove in Rhinehart et al. as Pananen and Renz teach this to be equivalent to a bayonet connection and would yield the same predictable result. This provides a continuous ring around the entire circumferential surface.  The opening of the cone portion of the pressure jacket is taken as a syringe slot as it retains the syringe and the cone portion forms the top plate, the distal end of the pressure jacket provides a top plate, the stabilizing elements stabilizes the syringe with the pressure jacket when the pressure jacket is moved into the closed position which is taken as the position when it is attached to the syringe.  Alternatively, if Rhinehart et al. is not found to specifically show how the syringe is configured to interact with a top plate of a fluid injector system, Stokes Jr. et al. teach a powered fluid injector in which the syringes are held within pressure jackets which are attached to the overall injector via a top plate which has slots which engage the syringes when moved into the closed position which ensures the syringes are aligned with the fluid delivery elements (Figs. 1 and 11, pressure jacket 136, syringe 1120, slot 122, plate 112, [0009]-[0017]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Rhinehart et la. with an injector system as in Stokes Jr. et al. as Rhinehart teach the syringe is used with a pressure jacket and a fluid injector system as in Stokes Jr. et al. aligns the syringe with the injection components to utilized powered injection.  As combined the stabilizing element retains/stabilizes the syringe in the pressure jacket when the syringe is moved into place with the top plate.
With regard to claim 22, Under the interpretation of Rhinehart without Stokes Jr. et al. to teach the top plate, see Fig. 1 C plunger element 128 of the syringe connects with a piston necessarily provided by the power injector ([0063]).  Member 200 is the pressure jacket of the power injector, though the entire power injector is not shown as the syringe engagement surface locks with the pressure jacket when the two are connected this would provide stable vertical alignment, as well as alignment in all directions, of the syringe with the piston of the power injector which is taken as the fluid injector system.  This would be the case for both syringes.  As combined with Stokes Jr. et al. the engagement surface provides stable vertical alignment of the syringe with the piston of the injector system and the top plate contacts the stabilizing elements via the intervening device structures.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicant argues that Pananen does not disclose a lock structure stabilizing a fluid reservoir in a fluid injector system and that the lock is not at the proximal end of a cone.  The Examiner is not relying on Pananen for such a teaching.  The base reference Rhinehart teaches a bayonet locking mechanism to stabilize a syringe within a fluid injector system at the proximal end of a cone.  Pananen teaches various equivalent locking structures to a bayonet mechanism which would be substituted for the bayonet mechanism of Rhinehart in the same location.  Using a snap fit securement would yield the same predictable result as it is a known equivalent locking mechanism.  Similarly, regarding Renz, though Renz is related to locking mechanisms for containers it is used in light of the teachings of Pananen.  Pananen is related to connecting syringe components and teaches using a snap fit connection but does not visually show the snap fit.  Renz is used to illustrate a known snap fit connection using a ring and groove.  One of ordinary skill in the art would reasonably look to various fasteners when known equivalents are taught.  The teachings of Renz are analogous to the art regarding mechanical connections between components.  The Examiner maintains one of ordinary skill would reasonably look to various equivalent connection mechanisms which have known predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783